SENTENCIA
Mientras cumplía una condena de noventa y nueve años de cárcel por violación al Art. 83 del Código Penal de Puerto Rico(1) y a ciertas disposiciones de la Ley de Armas de Puerto Rico,(2) el Sr. Ángel Santos Serrano le solicitó al Comité de Derechos de las Víctimas, adscrito a la Adminis-tración de Corrección del Estado Libre Asociado de Puerto Rico, participar en el Programa de Supervisión Electrónica que implementa el Reglamento Núm. 5065 de 28 de febrero de 1994 de dicha agencia.(3)
*871Celebrada la vista correspondiente, el Comité de Dere-chos de las Víctimas denegó la solicitud mediante una re-solución fundamentada con conclusiones de derecho y de-terminaciones de hechos. Se concluyó que el señor Santos Serrano aún no estaba preparado para disfrutar del bene-ficio del programa de supervisión electrónica. En esta misma resolución se hizo constar que Santos Serrano tenía derecho a presentar un recurso de revisión judicial ante el Tribunal de Apelaciones, según lo dispone la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico (L.P.A.U.).(4)
En vista de lo anterior, Santos Serrano presentó un re-curso de revisión judicial ante el Tribunal de Apelaciones, el cual fue desestimado por falta de jurisdicción. El foro apelativo resolvió que el procedimiento celebrado por el Co-mité de Derechos de las Víctimas de la Administración de Corrección no constituye una “adjudicación formal” a la que le aplique el Subcapítulo IV sobre revisión iudicial de la L.P.A.U.(5)
De este dictamen, el señor Santos Serrano acude ante nos mediante una solicitud de certiorari. Examinada su petición, emitimos una orden dirigida al Procurador General de Puerto Rico para que compareciera y mostrara causa, si alguna tuviese, por la cual no debíamos expedir el auto solicitado y revisar la decisión del Tribunal de Apelaciones. Según nuestro requerimiento, el Procurador General compareció.
Examinados los alegatos de las partes, se expide el auto de “certiorari” solicitado y se confirma la decisión del Tribunal de Apelaciones.
Así lo pronunció y manda el Tribunal, y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor Re-bollo López concurrió sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. La *872Jueza Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita. La Juez Asociada Señora Fiol Matta se inhibió.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —

 33 L.P.R.A. sec. 4002.


 Arts. 5 y 8 de la Ley Núm. 17 de 30 de octubre de 1975, según enmendada, 25 L.P.R.A. secs. 415 y 418.


 Este reglamento fue posteriormente sustituido por el Reglamento para Es-tablecer el Procedimiento para el Programa de Supervisión Electrónica, Reglamento Núm. 6041 de la Administración de Corrección de 21 de octubre de 1999. No obs-tante, para los delitos cometidos con anterioridad a la aprobación del nuevo regla-mento, aplica el Reglamento Núm. 5065 de 28 de febrero de 1994. En el caso de autos, el señor Santos Serrano fue sentenciado en 1991.


 Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. sec. 2101 et seq. (L.P.A.U.).


 3 L.P.R.A. sec. 2171 et seq.